            Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                                 Plaintiff,           CASE NO. 3:20-cv-00738-JAM
 v.

 BENISTAR, ET AL.

                                 Defendants.


      PLAINTIFF’S REPLY MEMORANDUM IN RESPONSE TO BRIEF OPPOSING
      PLAINTIFF’S MOTION TO AMEND COMPLAINT AND JOIN ADDITIONAL
              DEFENDANTS FILED BY GRIST MILL PARTNERS, LLC

           Universitas Education, LLC (“Universitas”) files this memorandum of law in reply to the

opposition brief filed by Grist Mill Partners, LLC (“GM Partners”).

      I.      The Proposed Claims are not Time Barred.

           GM Partners relies entirely upon outdated caselaw to argue that the proposed unjust

enrichment claims are untimely. [Dkt. #127 at 9-10]. The statute of limitations for unjust

enrichment claims was recently decided by the Connecticut Supreme Court – unjust enrichment

claims have no statute of limitations. See Reclaimant Corp. v. Deutsch, 332 Conn. 590, 611-15

(2019). The proposed alter ego claims are also within the statute of limitations. See CHRO ex rel.

Doe v. Travel & Tour Servs., No. CV-XX-XXXXXXX, 1994 Conn. Super. LEXIS 1806, at *7 (Conn.

Super. Ct. July 15, 1994) (providing that alter ego claims have a twenty-year statute of limitations).




                                                  1
           Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 2 of 9




    II.      The Amended Complaint has Facts Sufficient to Render the Proposed Claims
             Plausible.

          The Court already found that Universitas pleaded sufficient facts for a plausible alter ego

claim against GM Partners.1 [Dkt. #110 at 17-18]. The proposed unjust enrichment claim is

likewise plausible. Contrary to GM Partners’ claims, an unjust enrichment claim can be predicated

upon fraudulent activity.2 See Dimuro v. Estee Lauder Cos., No. 3:12CV01789(AVC), 2013 U.S.

Dist. LEXIS 195526, at *15-*16 (D. Conn. Nov. 19, 2013) (explaining that unjust enrichment

claims predicated upon fraudulent acts are subject to heightened pleading standard of Fed. R. Civ.

P. 9(b)); Silverman Ptnrs., L.P. v. First Bank, 687 F. Supp. 2d 269, 288 (E.D.N.Y. 2010) (same).

          The proposed unjust enrichment claim concerns Daniel Carpenter providing GM Partners

with legal title in the property located at 100 Grist Mill Road so as to defraud creditors. See Cadle

Co. v. Jones, Nos. 3:00cv316(WWE), 3:00cv317(WWE), 2004 U.S. Dist. LEXIS 18300, at *25-

*30 (D. Conn. Aug. 20, 2004) (finding that defendant was unjustly enriched to the detriment of

creditor plaintiff when defendant held bare legal title to assets equitably owned by insolvent debtor

as a result of coordinated effort to structure debtor’s finances and property holdings so as to evade

creditors). GM Partners attempts to mischaracterize the proposed unjust enrichment claim as a

fraudulent conveyance claim by focusing on the transfer from Grist Mill Capital, LLC (“GMC”)

to GM Partners. [See Dkt. #127 at 9-11]. Although this transfer is part of the proposed unjust

enrichment claim, the scope of the claim is beyond just this transfer. Universitas included


1
  The fact that GM Partners permitted Carpenter Financial Group to operate from 100 Grist Mill Road without paying
rent is dispositive of alter ego liability. See In re Heritage Org., LLC, 413 B.R. 438, 513 (N.D. Tex. 2009) (providing
that two entities with common ownership that did not follow legal formalities when contracting with each other are
“indeed one in the same”) (citations omitted).
2
  In support of this argument, GM Partners cites to the underlying proceedings for the precedent that “[r]endering a
creditor unable to recover on a defaulted debt in New York through a fraudulent conveyance constitutes injury in New
York that is reasonably foreseeable.” [Dkt. #127 at 7-8]. This quote concerns the court’s finding of personal
jurisdiction over Daniel Carpenter and the corporate Judgment Debtors. It is unclear how the court’s finding of
personal jurisdiction could be construed as precedent that an unjust enrichment claim cannot be predicated upon fraud,
and thus Universitas cannot respond to this analysis.

                                                          2
          Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 3 of 9




information about the transfer from GMC to GM Partners within the Amended Complaint largely

to show the interrelatedness of the Judgment Debtors and the Defendants, and also to establish a

pattern3 – every property was purchased with funds transferred from a purportedly unrelated entity

shortly before the acquisition of the property.4 See Universitas Educ., LLC v. Nova Group, Inc.,

Case Nos. 11-civ-1590 (LTS)(HBP) and 11-civ-8726 (LTS)(HBP), 2014 U.S. Dist. LEXIS 3983,

at *13 (S.D.N.Y. Jan. 3, 2014) (explaining that Carpenter-controlled entities “frequently” engage

in inter-company transfers for which documentation and/or any business justification “is more

often than not nonexistent”). These transfers occurred within the context of Daniel Carpenter

acknowledging that he has used the corporate form to defraud creditors since 2002, and that every

property is owned by a distinct entity so as to prevent a creditor from recovering more than one

asset from any entity. [See PJR App., Ex. 8 (Dkt. #10)].

        Accordingly, this pattern of activity is a pattern of fraud, which is pertinent to the proposed

claims. See In re Butler, No. UT-06-077, 2007 Bankr. LEXIS 797, at *21 (B.A.P. 10th Cir. Mar.

19, 2007) (analyzing “pattern of fraud” as part of finding that entity was “a sham entity designed

for the purpose of concealing and hiding assets from creditors”); Gen. Trading v. Yale Materials

Handling Corp., 119 F.3d 1485, 1500-01 (11th Cir. 1997) (finding that “pattern of fraud” raised a

“substantial inference” of fraudulent intent); UnitedHealthcare Servs. v. Next Health, LLC, No.

3:17-CV-0243-S, 2018 U.S. Dist. LEXIS 121760, at *17-*18 (N.D. Tex. July 20, 2018) (finding

Rule 9(b) satisfied with regard to specific transactions because such transactions occurred within

overarching “pattern of fraud”); In re Levitsky, 401 B.R. 695, 705 n. 16 (Bankr. D. Md. 2008)


3
  Universitas also included the assertion regarding the deposit of a check payable to GM Partners into an account
owned by Grist Mill Holdings, LLC to show the interrelatedness of the Judgment Debtors and Defendants. See Sky
Cable, LLC v. Coley, Civil Action No. 5:11cv00048, 2016 U.S. Dist. LEXIS 93537, at *48-*49 (W.D. Va. July 18,
2016) (finding that depositing checks payable to specified entity into account owned by another party is abuse of
corporate form).
4
  The sole exception is Greyhound Partners, LLC, which Universitas alleges did not provide any consideration in
exchange for the acquisition of legal title.

                                                       3
           Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 4 of 9




(analyzing “pattern of fraud” as part of finding that defendant was concealing assets); In re Zarling,

70 B.R. 402, 405-06 (Bankr. E.D. Wis. 1987) (inferring fraudulent intent through “pattern of

fraud”); Somerville S Tr. v. USV Partners, LLC, No. 19446-NC, 2002 Del. Ch. LEXIS 103, at *22-

*23 (Del. Ch. Aug. 2, 2002) (finding that “pattern of fraud” involving single-purpose entities was

evidence that other single-purpose entity was mismanaged).

            a. The Amended Complaint has Facts Sufficient to Establish Unjustness.

       Contrary to GM Partners’ allegations, Universitas did plead facts demonstrating that GM

Partners’ possession of legal title in the property located at 100 Grist Mill Road is unjust.

Knowingly participating in an asset diversion scheme and/or possessing assets for the purpose of

shielding such assets from creditors constitutes unjust conduct. See Cadle Co. v. Zubretsky, No.

CV040832477S, 2008 Conn. Super. LEXIS 244, at *24 (Conn. Super. Ct. Jan. 28, 2008) (rejecting

laches defense because the “counts are founded upon the defendants’ inequitable conduct in hiding

[debtor]’s income and assets from his creditors”). The Amended Complaint contains facts

sufficient to plausibly allege that GM Partners holds title to 100 Grist Mill Road for the sole

purpose of shielding this property from creditors:

       •    Daniel Carpenter testified that all of his personal assets are owned by trusts and
            shell companies in order to conceal his assets from creditors. [Dkt. #118-2 ¶
            449 and Dkt. #118-4 ¶ 382].
       •    Daniel Carpenter testified that he used trusts and shell companies to frustrate
            creditors that received a judgment against him in litigation concerning the
            Benistar property exchange. [Dkt. #118-2 ¶ 450 and Dkt. #118-4 ¶ 383].
       •    Judgment was entered against Mr. Carpenter in litigation concerning the
            Benistar property exchange in 2002. [Dkt. #118-2 ¶ 451 and Dkt. #118-4 ¶ 384].
       •    Mr. Carpenter … bragged to [the Benistar property exchange] victims that they
            could not enforce their judgment against him and the judgment debtor Benistar
            entities because he made them “completely judgment proof,” and further
            boasted to these same victims that they “would never see a penny because all
            of his assets were safely protected in other people’s names.” [Dkt. #118-2 ¶ 109
            and Dkt. #118-4 ¶ 107].
       •    GM Partners purchased the property located at 100 Grist Mill Road on or about
            August 30, 2007. [Dkt. #118-2 ¶ 174 and Dkt. #118-4 ¶ 127].


                                                  4
           Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 5 of 9




             b. GM Partners’ Arguments Concerning a Constructive Trust are Incorrect and are not
                Grounds for a Futility Finding.

          Connecticut does not require tracing in order to impose a constructive trust. See IM

Partners v. Debit Direct Ltd., 394 F. Supp. 2d 503, 520 (D. Conn. 2005) (“Connecticut courts do

not seem to apply this ‘tracing’ requirement in their own treatment of constructive trusts.”)

(internal citations omitted). Even if there were such a tracing requirement, a constructive trust is a

remedy rather than a cause of action. [Dkt. #110 at 11-12]. The unavailability of a particular

remedy does not render a cause of action futile, and thus the availability of a constructive trust is

unrelated to the viability of the proposed unjust enrichment claim.

   III.      The Proposed Claims are Not Barred by Res Judicata.

          GM Partners’ claims concerning res judicata bolster Universitas’ argument that res

judicata does not apply to the proposed claims, and that, respectfully, the Court erred in applying

res judicata to any alter ego claims in this proceeding. GM Partners readily admits that the claims

against it are entirely unrelated to the Spencer insurance proceeds. [See Dkt. #127 at 10 (“There

are no allegations that GMP improperly received any money for any other entity after August

2007.”) and 12 (“In sum, there are no allegations that GMP received any Spencer Life Insurance

Policy proceeds, ….”)]. As such, the claims against GM Partners are clearly outside the scope of

the underlying proceedings, which were limited to the fraudulent transfer of the Spencer insurance

proceeds. [See Dkt #110 at 2-3]. Consequently, the proposed claims against GM Partners are

distinct from the claims in the underlying proceedings and thus are not subject to res judicata. See

Am. Federated Title Corp. v. GFI Mgmt. Servs., 39 F. Supp. 3d 516, 523-24 (S.D.N.Y. 2014)

(explaining that res judicata does not bar post-judgment alter ego claims when “[t]he issue of …

liability was litigated in a proceeding in which Defendants here were not parties, and it involved

issues distinct from whether Defendants are liable on a veil-piercing theory”).


                                                  5
          Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 6 of 9




        GM Partners cites to a Charging Order as support for its claim that Universitas was aware

of its ability to pursue “claims” against GM Partners in 2014. [Dkt. #127 at 10]. This assertion is

nonsensical – a charging order is a tool to enforce a pre-existing judgment and does not arise from

a “claim.” See Conn. Gen. Stat. § 34-171. Thus, the Charging Order became available only after

judgment was entered in the second turnover proceeding. The same logic applies to the post-

judgment alter ego claims – post-judgment alter ego claims are tools for enforcing a pre-existing

judgment, and thus cannot be brought prior to the entry of judgment. See Wm. Passalacqua

Builders, Inc. v. Resnick Developers S., Inc., 611 F. Supp. 281, 284 n. 1 (S.D.N.Y. 1985)

(explaining that alter ego issue concerns “the enforcement of the judgment”), aff’d on appeal, 933

F.2d 131.5 Clearly Universitas could not have sought to enforce its judgment against Mr. Carpenter

and the corporate Judgment Debtors prior to the entry of judgment against these parties, and thus

claims seeking to enforce that judgment cannot be barred by res judicata.

        Moreover, the fraudulent transactions at issue in the proposed claims were not fraudulent

as to Universitas until judgment was entered in the second turnover proceeding. Universitas alleges

that GM Partners is an artifice which Mr. Carpenter provided with legal title to the property located

at 100 Grist Mill Road as part of his efforts to conceal assets from pre-existing creditors, and thus

this transaction was undertaken with an “actual intent” to defraud creditors – any such transaction

is fraudulent as to future creditors. See Universitas Educ., LLC v. Nova Grp., Inc., 2013, U.S. Dist.

LEXIS 165803, at *28 (S.D.N.Y. Nov. 20, 2013) (“A debtor’s conveyance made with the ‘actual

intent, as distinguished from the intent presumed in law, to hinder, delay, or defraud present or

future creditors, is fraudulent as to both present and future creditors.’”) (emphasis added);



5
  This same sentiment was reiterated by the Appellate Court. See Wm. Passalacqua Builders v. Resnick Developers
S., 933 F.2d 131, 137 (2d Cir. 1991) (“Plaintiffs here seek enforcement of a money judgment obtained against
Developers.”).

                                                      6
            Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 7 of 9




Rocklen, Inc. v. Radulesco, 10 Conn. App. 271, 277-78 (1987) (same). Thus, the transfer from

GMC to GM Partners, as well as GM Partners’ acquisition of legal title, became fraudulent as to

Universitas in 2014 when judgment was entered and Universitas became a creditor. Prior to the

entry of judgment, Universitas was not a creditor and thus was not harmed by Mr. Carpenter’s

efforts to defraud creditors. As such, Universitas had no basis to allege that such transactions were

fraudulent, and in turn could not have brought any claims related to Mr. Carpenter’s asset diversion

scheme. See New Orleans Pub. Serv., Inc. v. Council of New Orleans, 833 F.2d 583, 586-87 (5th

Cir. 1987) (explaining that claim is not ripe when it is hypothetical and/or requires future factual

development). Thus, any claim brought by Universitas concerning Mr. Carpenter’s efforts to

conceal assets from creditors cannot be barred by res judicata. See Katt v. Dykhouse, 983 F.2d

690, 691-94 (6th Cir. 1992) (finding that res judicata does not bar claims that were not ripe during

previous proceeding); see also Drake v. FAA, 291 F.3d 59, 66-67 (D.C. App. 2002) (“Res judicata

does not preclude claims based on facts not yet in existence at the time of the original action. The

doctrine does not bar a litigant from doing in the present what he had no opportunity to do in the

past.”).

           GM Partners also confirms Universitas’ allegations that the Court’s ruling effectively

precludes all post-judgment alter ego claims on the basis of res judicata. [See Dkt. # 127 at 5 (“Any

amendment to Count One is futile and subject to dismissal because, as this Court has ruled, res

judicata applies to bar all claims by Universitas as to alleged alter-egos of Mr. Carpenter.”) and

13 (“In sum, having asserted that all the Defendants (and proposed additional defendants) are all

alter-egos of Mr. Carpenter, res judiciata applies to bar all of the claims now made by Plaintiff.”)].

Respectfully, a blanket application of res judicata to all post-judgment alter ego claims is an

improper application of law. See Am. Federated Title, 39 F. Supp. 3d at 524 (explaining that res



                                                  7
         Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 8 of 9




judicata does not apply to all post-judgment alter ego claims simply because defendants are

necessarily in privity with judgment debtors).

                                        CONCLUSION

       Universitas seeks to amend the Complaint in order to better achieve justice and increase

judicial economy. The proposed claims are not futile. Universitas respectfully requests that the

Court grant Universitas leave to amend the Complaint and join additional defendants.

 Dated: Alexandria, VA
        May 10, 2021
                                                     PLAINTIFF UNIVERSITAS EDUCATION,
                                                     LLC,

                                                     By: /s/ Joseph L. Manson III          /
                                                     Joseph L. Manson III
                                                     Law Offices of Joseph L. Manson III
                                                     600 Cameron Street
                                                     Alexandria, VA 22314
                                                     Tel. 202-674-1450
                                                     Fax. 703-340-1642
                                                     Em. jmanson@jmansonlaw.com
                                                     Admitted Pro Hac Vice

                                                     Its Attorney




                                                 8
         Case 3:20-cv-00738-JAM Document 130 Filed 05/10/21 Page 9 of 9




                                        CERTIFICATION

        I hereby certify that on May 10, 2021 a copy of foregoing memorandum was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court's
electronic filing system. Parties may access this filing through the Court's CM/ECF System.

                                                               /s/ Joseph L. Manson III




                                                  9
